 3n'theMatter ofWbr. P. McDoNALD CORPORATION,E>rrnLo'miandCITRUS WORKERS UNION #24218, AFL, PETITIONERCase No.10-RC-495.-Decided May 9,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing' was held before LeRoy W. C.Mather, hearing officer.Thehearing officer's rulingsmade at the hear-ing are freefrom prejudicial error and are hereby affirmed.A motionto dismissthe petition, made by the Employer at the hearing, wasreferred to the Board.For reasons hereinafter stated, the motion isdenied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in thiscase,the Board finds :1.The Employer is engagedin commercewithin themeaning of theNational Labor Relations Act.2.The Petitioneris a labor organization claiming to represent em-ployees of the Employer.2IThe Employer contendsthatitwas never notifiedby theBoard as to whether or not theCIO OrganizingCommitteehad refused or agreed to represent its employees.The CIO,though notified of this proceeding,did not appear at the hearing and has not evinced any-desire toparticipate.2The Employer also maintainsthatit does not appear fromthe petitionwhat union is thePetitioner;that the AmericanFederation of Labor is actuallythe petitionerand is an in-dispensable party to this proceeding;that the Petitionerdoes notrepresenta majority or asubstantial number ofits employees and that the Petitionerhas made no showing of inter-est becausethe authorizationcards designatedthe AmericanFederation of Labor and notthe Local;that the Petitionerwas not in compliancewith Section9 (f), (g), and(h) of theamended Actat the time the petitionwas filed;and that the Petitioneris not a labor or-ganization within the meaning ofthe Act.Wefind no merit in these contentions.TheAmerican Federationof Laborhas made noeffort tobecome aparty to theseproceedingsother than through its affiliated local.Whilethe Employer claims that the filing of thepetition by "Citrus WorkersUnion #24218, AFL, led it to believe the localunion and the-AFL were jointpetitioners,we donot believethat the absence of the words "affiliated with"in that signature prejudiced the Employer's rights.As such the alleged misrepresentationcannot serve as a basis for granting the motion to dismiss. SeeMatterof Crawford SteerFoundry Company,58 N. L.It.B. 428.The Employerfurther chargesthat authorizationcards usedfor the showing of interest of the Petitionerwere madeout to "FloridaCouncil ofCitrus Workers Unions, A. F. of L." and did not authorize the Petitioner to bargain for thesigners andthat, even were these cards valid, the employeeswho signed them are in all83 N. L. R. B., No. 66.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affectingcommerce exists concerning the representa-tion of employees of the Employer within themeaning of Section 9(c) and Section 2 (6) and (7) of the Act.'4.The appropriate unit :The Petitioner seeks a unit consisting of all employees at the Em-ployer's Auburndale, Florida, plant, excludingoffice and clerical em-ployees, truck drivers, agricultural workers, night watchmen andguards, professional employees, and supervisors-as-defined in the Act,as amended.The Employer contends that the proposed unit is in-appropriate because it includesseasonalworkers with permanentemployees and because the unit contains temporary employees whodo 'not have a sufficient interest in working conditions to be eligibleto participate in collective bargaining activity.It furthermaintainsthat garage employees, timekeepers, inspectors, and checkers,cafeteriaworkers, first aid attendants and nurses, fruit buyers, constructionworkers, the fresh fruit scale operator, the stock clerk, brix testers, acid,testers, vacuum pan operators, compressor room operators, firemen, thebacteriologist, laboratory employees, temporary, seasonal and agricul7.tural employees should be excluded from the' unit.The Employer is engaged in growing, packing, and canning citrusfruits.Fruit is supplied to the plant from the Employer's own grovesand from other growers within a radius of 40 miles of the plant. Allgrove employees of the Employer are excluded from the proposed unitunder a stipulation -of both parties.After being trucked into theplant, the fruit is either packed and shipped as fresh fruit or is pro-posed for marketing in other forms. Total plant employment variesfrom a high of over 700 employees at the peak of operations to a low,of 30 workers who act as a maintenance force during the off season.The Employer's operationsare seasonalin nature and the plant isin operation during the period between September and May withyearly variations. Individual departments of the plant are not nec=essarily in operation at the same time or at all times during theseason,reach being regulated by growing and marketing factors and otherconsiderations.probability no longer with the Employer due to the seasonal lay-off.The card authorizesthe AFL and"all affiliated organizations"to bargain for the signer.We have previously'held a designation of a parent organization to be a valid designation of an affiliate. SeeMatter of Norfolk Southern Bus Corporation,76 N. L.R. B. 488. The currency of theauthorizations as well as the compliance status of the Petitioner are matters of adminis-trative determination not subject to collateral attack at the bearing.SeeMatter of Procterc Gamble Manufacturing Company,78 N. L.R B. 1043,Matter of Mergenthaler LinotypeCompany,80 N. L. R. B.132.Finally,we are satisfied,on the basis of the testimony in the-record and the copy of Petitioner's constitution and bylaws introduced into evidence, thatthe Petitioner is a labor organization within the meaning of the Act,The Employer contends that' no demand for recognition has been made by the petition-ing unit and that no demand for recognition of the petitioning union as bargaining agentfor employees in an appropriate unit has ever been made.We do not agree and find to the-contrary.SeeMatter of Advance Pattern Company,80 N. L.R. B. 29. WM. P. McDONALD CORPORATION429There are four main departments at the plant, all housed in build-'ings within a fenced-in area and within a short distance from eachother.These are the packinghouse, the sectionizing and peeling de-partment, the juice and canning plant, and the concentrate plant.There isalso a smallmaintenance warehouse and hauling department.The Employer purchases between 40 and 50 percent of its fruit fromother growers.This fruit, as well as that raised in the Employer'sown groves, is trucked to the packinghouse where it is gassed, colored,waxed, and boxed for shipment, or further processed in the other de-partments.During the sorting of the fruit, the culls are separatedand sent to the canning plant by conveyor belt.At the hearing, theEmployer indicated that he considered the packinghouse employeesto be agricultural employees and thus exempt under the terms of theAct.This contention was not pursued in his brief filed after thebearing.The Board now applies the definition of "agricultural la-borer" found in the Fair Labor Standards Act of 1938 and has heldthat employees processing produce grown on the employer'sownfarmare exempt under the Act when "fruit is sold in its raw state and theonly processing involved consists of boxing and crating in order toship it to market." 4As we have noted, a substantial portion of thefruit handled by the packinghouse is purchased from other growersand, moreover, all fruit shipped is not merely boxed and crated butis chemically treated to enhance its market value.Further, the pack-inghouse operates as the plant source of the fruit used by the otherdepartments and its entire operations seem to be an integrated partof the admittedly non-agricultural operations of the rest of the plant.It was indicated at the hearing that the packinghouse employees aredeemed to be covered by the Fair Labor Standards Act, although therecord is somewhat confused as to this point .5We find, therefore,that the packinghouse employees are not agricultural employeeswithin the exemption of the Act.The Employer maintains that the unit is inappropriate because itincludesseasonal andtemporary employees with regular employees.In its brief, it lays particular stress on the temporary tenure of thepersonnel employed in the packinghouse and in the sectionizing andpeeling department.The packinghouse employs approximately 12Uemployees when in full operation.All of these employees are on4 SeeMatter of Di Giorgio Fruit Corporation,80 N. L.R. B. 853.We distinguish thefacts herein from those presentin N.L. R. B. v. John W.Campbell,Inc.,159 F.(2d) 184(C.A. 5, 1947),andMatter of Salinas Valley Vegetable Exchange,82 N. L.R. B. 96.In those cases packinghouse or packingshed workers wereheld to beagricultural laborerswhere they were engaged in simple packing operationsonly and which involvedproducegrown exclusively or almostentirely on the employer's own farm.At one pointin the record, the Employer stated thatonly the mechanicand the watch-men were covered underthe Fair LaborStandardsAct.The samewitness later testified ixresponse to a direct question as to the packinghouse employees' status underthat Act, that"packinghouse employees are covered by the Wage and Hour Act." 430DECISIONS-.OF;NATIONAL LABOR (RELATIONS BOARDhourly pay rates with the exception of the foremen and assistant fore-men; who- are salaried, and packers, who, are paid on a piecework basis.The only skilled employee, is a mechanic.Hiring is done on an in-formal word-of-mouth basis and by contacting the foremen.Thepackinghouse is in operation for a period of from 6 to 8 months butis subject to frequent lay-offs, and part days.All employees with theexception of 10 or 12 who are- retained, throughout the, off season for,maintenance purposes, are terminated during shutdowns and are hired,as newemployees when they return to, work.Despite this fact, thesuperintendent in charge of the packinghouse testified ,that 90 percentof the personnel return from year to year.The sectionizing and peeling' department processes fruit for can;ping.Fruit is peeled and segmented through a series of mechanicaland manual operations at the close of which it is placed in cans, closed,cooked, cooled, and packed: in boxes.At peak operation, the depart-ment employs over 500 workers; the majority of whom are sectionizersand peelers.All of the department personnel is either unskilled orsemiskilled labor performing essentially, simple tasks.The section-:izers and peelers are on a piecework basis. The-rest of the department,including graders, scalders, inspectors, 'checkers, syrup makers, ma-,chine operators, can cookers, and boxers is on an hourly rate. - Hiringin this department, as in.the case with the rest of the plant, is donechiefly by word-of-mouth and the Employer makes no effort to getin touch with former employees. This is supplemented by contractswith foreladies who have a personal following. Employees are termi-nated by the Employer for absence from work, during shut-downs,and -at the end of the season. 'If rehired, they are classified as newemployees.',',-The Employer contends that these departments consist largely oftemporary and seasonal employees with little or no community- ofinterest with other personnel and no expectation of reemployment.We do not agree and we find to the; contrary. The alleged temporarynature of the packinghouse and, the sectionizing and peeling depart-ment personnel is a factor which will be considered in the determina-tion of eligibility for participation in the election hereinafter directed;We can perceive no appreciable difference in the working conditionsand interests of these employees and those in the remainder of the plant.The Employer is engaged in a seasonal industry, and its employees arealmost exclusively, as a result, seasonal and even migratory.How-ever, contrary to the contention of the Employer,, the seasonal natureof their employment does notper seoperate to deny them the rightto the processes of collective bargaining.Where no union has re-quested their inclusion, we have excluded seasonal employees from - , .-WM. P. McDONALD CORPORATIONC431;bargaining'units of permanent employees.6We have also held thatwhere,as here, the Petitioner has requested inclusion of seasonal em-ployees with year-round workers and all the employees as one grouphave a sufficient community of interest,they may constitute an appro-priate bargaining unit.?The only'appreciable difference in workingconditions referred to herein is the difference between the pieceworkers.and the hourly paid.We.have previouslyheld thatdifferences in, themode of payment are not conclusive or controlling in unit determi-nations.8The juice plant,with approximately 40 workers,.and the concentrateplant, employing nearly 80,are theremaining production departments.,These plants process fruit into juice and concentrate products.Bothgroups consist largely of unskilled labor, on an hourly pay rate, andsubject to the same general working conditions and interests as theremainder of the plant personnel.They,also, are recruited at thebeginning of the season by advertisements and word-of-mouth notifi-cation and are subject to the same termination procedures noted in theinstance of the packinghouse and the sectionizing and peeling depart-ments.A small maintenance,hauling,and warehouse departmentoperates throughoutthe year.Asubstantial number of the 30 em-ployees retained throughout the off season are selected from theseasonal production and maintenance personnel.We find that theproduction and maintenance employees of the Employer constitute agroup with a community of interests sufficient to warrant establish-ment as a collective bargaining unit.The Employer,however, main-tains that certain individuals and fringe groups should be excludedfrom such a unit.Nurse andfirst,aid attendants:A salaried graduate nurse is em-ployed during the seasonal operations.She is assisted by first aidattendants who also keep records and prepare reports of injuries. Inaccordance with our usual custom, we shall exclude the nurse and thefirst aid attendants from the unit.9-Fresh fruitscale operator:The fresh fruit scale operator is heldresponsible for all.fruit received in the canning operation.He weighsthe fruit and records its origin and its eventual disposition in the plant.The operator is employed for each season on an hourly wage.The8 SeeMatterof St. Mary's PackingCo., 72 N. LR. B. 596 and cases citedtherein.+SeeMatter of J. M. Smucker Company, 75 N. LR. B. 202 and cases cited therein ;Matterof Edgar F. Hurff Company, 77 NL.R B. 762;cf.Matterof Southern Fruit Dis-tributors,Inc.,74 N. L. R. B. 72, wherea sectionizing and peelingdepartmentwas excludedfrom the unit on the findingthat it was the only departmentwhere all employees were dis-missed at the end of the season and there was a year-round continuity of employment in therest of the plant.8 SeeMatter of GeneralMotors Corp.,Chevrolet Forge, Spring and Bumper Division,80N. L. It. B.145;Matterof H. 0. Canfield Company, 76 N.L.R. B. 606.8 SeeMatter of Standard Oil Company(Indiana),80 N. L.It. B. 1022;Matter of ArtMetal Construction Company',75 N. L.R. B. 80. 432DECISIONS.OF NATIONAL LABOR RELATIONS BOARDpresent scale operator,. who .has been employed in this position for sev Ieral seasons, is the brother-in-law of the president of the Employer.In view of his close relationship to management, we shall exclude himfrom the unit.LDConstruction workers:Although no employees are hired perma-nently for construction work, the Employer employs unskilled, hourlypaid workers for incidental work as it arises. In view of the fact thatthe construction workers are casual employees whose work is notrelated to that of the production and maintenance personnel, we shallexclude them from the unit 11Cafeteria employees:The Employer maintains a cafeteria for theplant workers which is run by a manager and several employees. They,perform the usual functions of that work classification and are onan hourly pay rate. Their employment is seasonal and they do nottake part in production and maintenance work. The manager appearsto have no authority to hire, discharge, or effectively recommend suchaction.Inasmuch as there is no showing that the working conditionsand interests of the cafeteria employees differ substantially from thoseof the remainder of the unit hereinafter found appropriate, we shallinclude them in the unit .12Bacteriologist and laboratory employees:The bacteriologist is auniversity graduate with a degree who performs tests and technicalwork.He is a salaried employee and works on a yearly basis. Thelaboratory also includes laboratory assistants who perform detailwork for and under the direction of the bacteriologist. The assistantsmust be high school graduates, with some background in chemistry.They, also, are employed throughout the year and are on a salary paybasis.The bacteriologist is clearly a professional and technical em-ployee.The laboratory assistants perform technical tasks under sepa-rate supervision and have little contact with the production and main-tenance employees.We shall, therefore, exclude the bacteriologistand the laboratory assistants from the-unit 18Timekeepers:Personnel time records are maintained by three time-keepers who work in an office apart from the production rooms underthe separate supervision of the personnel manager.They are hiredfor the duration of the season and terminated at its close.Priorpay-roll experience is usually required by the Employer of appli-cants for the position of timekeeper.While we have, on occasionincluded timekeepers who were employed as factory clericals, it is10 SeeMatter of Associated Electronic Enterprises,Inc ,80 N.L. R. B. 295.11 SeeMatter of Clarkton Gramwood Products Company, Inc.,76 N. L. R. B. 1044: Mat.ter of Kansas City PowerdLight Company,75 N.L.R. B. 609.12 SeeMatter of Mississippi Products,Inc., 78N. L. R. B. 873;Matter of Western ElectrioCompany, Incorporated,76 N. L.R. B. 400.18 SeeMatter of Cutter Laboratories,80 N. L.R. B. 213;Matter of United States GypsumCompany, 79 N.L.It.B. 869.' 433apparent that the duties and interests of these employees are separateand distinct from those of the production and maintenance employees.As a result, we shall exclude them from the unit 14Fruit buyer:The fruit buyer is a -salaried employee employedthroughout the entire year to purchase quantities of citrus fruits forthe Employer. The position requires native talent and a minimum of.5 years' experience and training.While he is not necessarily a profes-sional employee, we are of the opinion that his interests are closelyconnected with those of management.Accordingly, we shall excludethe fruit buyer from the unit 15Firemen:The firemen perform the usual functions of that classifi-cation.They watch the boilers, control the inflow of fuel and water,and see that proper steam pressure is maintained.There are two..employees in this job; one on the day shift and one on at night.Theydo not interchange with the remainder of the plant personnel, are paidhourly rates, and are employed for the season only.There was noshowing that the firemen have substantially different working con-ditions or interest from those of the remainder of the unit.We shall,,therefore, follow our usual policy of including these employees inthe unit 16Brim testers and acid testers:The acid testers and brig testers per-form essentially simple tests on fruit at stations inside the various de-partments.While a high school education is preferred and someknowledge of chemistry is helpful, the tests require only the exerciseof judgment and a few days' experience.They work on seasonal basisand are paid by the hour.While the brix and acid testers do notinterchange with the production and maintenance employees otherthan through contact at their stations, we believe the record showstheir interests and working conditions to be identical.We will in-clude the brix and acid testers in the unit. 7Stock clerk:The stock clerk works under the supervision of the per-sonnel manager and receives all maintenance materials for the plantoperation.He maintains a current stockroom inventory and recordstM disposition of materials.Familiarity with maintenance materialsand 2 years' experience is required.The stock clerk is paid by thehour.While this employee-is more experienced than the majority ofthe plant personnel and is under different supervision, we believe hisinterests are closely allied to those of the production and maintenance"Matter of General Motors Corporation,Fisher Body Division-Van Nuys Plant, 79N. L. R. B. 341.16 SeeMatter of Vulcan Corporation,58 N. L.R. B. 733.16 SeeMatter of New York Steam Laundry,Inc., et al.,80 N. L.R. B. 1597;Matterof Mo-Glraw-Curran Lumber Co.,Inc.,79 N.L. R. B. 705.17 SeeMatterof SampselTime Control, Inc.,80 N.L. R. B. 1250. '434DECISIONS- OF' NATIONAL,LABOR'RELATIONS BOARDemployees.In accord with our usual policy'as tofactory clericalVacuum pan operators and compressor room operators:The vacuumpan operators are highly skilled employees who were initially trainedby the machine manufacturer.Three of these employees are assignedto the concentrate and frozen fruit operations of the plant.They are-hired for each season and are on an hourly pay rate.They do notinterchange with other personnel.The compressor room operatorsare also highly skilled and are required to have considerableexperienceand training in refrigeration, motors, compressors, and other mechan-ical equipment.The present operators were trained in the plant and,were formerly maintenance employees.Their employmentis seasonaland they are paid by the hour.Both the compressor room operatorsand the vacuum pan operators are engaged in the productionprocess.'In the absence of any cogent reason for their exclusion other than theirsuperiority in skills, we find that the compressorroom operators and-the vacuum pan operators should be included in the.unit.Garage employees:The garage employees consist of two mechanics,,one of, whom is a foreman with, authority to hire or discharge.Weshall exclude the garage foreman from the unit in view of his super-visory authority.The mechanics maintain,and repair the trucks and-goats owned by the Employer. and 'used-for the harvesting and trans-port of fruit.Their employment is year-round and they do not inter-change with other production and maintenance employees.No otherlabor organization desires to represent these employees.We shallinclude the garage mechanic in-the unit 19Inspectors and checkers:Theroving inspectorsare assigned to thesectionizing department- and advise and assist the sectionizer in pack--irig. the fruit in the base* aswell'as checking to see that the fruit ispacked correctly.Their authority is limited to reporting continuing-mistakes to the forelady.They are paid by the hour and their em-ployment isseasonal.Only 2 to 3 months of experience is necessaryfor training as a roving inspector.'Piecework checkerswork in thepackinghouse where they check the stamp on the packed box of fiRiitand keep records of individual production of the pieceworkers.Theyare also employed in the peeling room where they keep a tally of the'amount of fruit processed by the 'peelers, and in the sectionizingsectionizers.Thecase receiverworks in the warehouse and records the labels oncansof juice produced and placed in storage.Thebasket inspectorworks in the peeling room in conjunction with-the piecework checker-`there and has the further duty of checking the quality of the fruit.28 SeeMatter of General Electric Company,80 N. L. R. B 174.19 SeeMatter of Enrtd Co-Operative Creamery Association, 79N. L.R. B. 444. WM. P. McDONALD CORPORATION' ' "435Thepacking inspectorworks in the packinghouse and checks the in-dividual packer's work to see-that the goods are properly placed inthe boxes.The pay basis, length of employment and experiencerequired of the piecework checkers, case receivers, basket inspector,and packing inspector are similar to that noted for the roving inspec-tors.In no case can they hire or discharge nor was there any showingof authority effectively to recommend such action.We have previously held that in the absence of such authority, theduty of reporting defective work is insufficient to constitute super-visory or managerial status.20We find that the roving inspectors,piecework checkers, case receivers, basket inspectors, and packing in-spectors have interests, duties, and working conditions closely allied tothose of the production and maintenance employees and we shall in-clude them in the unit.21We find that all production and maintenance employees of theEmployer's plant at Auburndale, Florida, including cafeteria em-ployees, firemen, Brix testers, acid testers, the stock clerk, vacuum panoperators, compressor room operators, roving inspectors, pieceworkcheckers, case receivers, basket inspectors, packing inspectors, garageemployees and seasonal employees, but excluding the nurse, first aidattendants, the fresh fruit scale operator, truckdrivers,22 constructionworkers, the bacteriologist, laboratory assistants, timekeepers, the fruitbuyer; office and clerical employees, agricultural employees, nightwatchmen and guards, professional employees, and all supervisors asdefined in the amended Act constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of theAct.5.The determination of representatives :The Employer contends that a great number of its employees inthe unit we have found appropriate, are not only seasonal but tem-porary employees.The high rate of absenteeism existing in the sec-tionizing and peeling department and in the packinghouse is citedas showing that these employees do not have sufficient interest in theiremployment to participate in the election of collective bargainingrepresentatives.Further, the Employer maintains that these employees do not havea reasonable expectation of reemployment after termination at theend of the season's operations due to the migratory nature of the laborit employs and the Employer's policy of making no effort to contact20 SeeMatter of Luminous Processes, Inc., 71 N. LR. B. 405.21 SeeMatter of United States Gypsum Company,78 N. L. R. B. 849;Matter of ClaytonMark Company, 76N. L. R: B. 280.11The truckdrivers are covered under a contract between the Employer and the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL.Neither party desires their inclusion in the unit and in accordance with our usual customwe shallexclude them. SeeMatter of Clayton Mark & Company, supra,footnote 21. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDand rehire previous employees.,As we have noted,supra,this con-.tention bears on the eligibility of the employees to vote in the electionhereinafter ordered rather than on their inclusion in the unit foundappropriate.Of necessity, these employees will be represented bythe Petitioner if it wins the election we are directing. 23We are ofthe opinion that their tenure of employment is sufficient to allow theirparticipation in the election.Although the Employer keeps no rec-ords as to reemployment, the superintendent in charge of the packing-house testified that 90 percent of his employees returned from yearto year.There was evidence that the high rate of absenteeism inthe sectionizing and peeling department is partially the result offactors such as the limited work space.The four main production departments at the Employer's plant donot begin or cease operation at the same time and are subject to sea-sonal variations.The peak of the season, according to the dates sub-mitted by the Employer, appears to be in January, and, as we havenoted, the plant employment reaches a low of 30 employees in Apriland May.Under these circumstances, an election held at this timewould not be representative.We. shall direct an election to be heldat or about the peak of the next seasonal production period, on adate to be determined by the Regional Director, among the employeesin the appropriate unit who are employed during the pay-roll periodimmediately preceding the date of the issuance of Notice of Electionby the Regional Director.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector in accordance with the instructions set forth in paragraphnumbered 5, above, under the direction and supervision of theRegional Director for the Tenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Reg-ulations-Series 5, as amended, among the employees in the unit found,appropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of theissuance of Notice of Election by the Regional Director, and em-ployees who did not work during such pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who thereafter quit or are discharged for cause and are notrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented for purposes of collective-'bargaining, by Citrus Workers Uliion #24218, AFL.23 SeeMatter of Providence Public Market Company,79 N. L.R. B. 1482 and cases cited'therein.